





TRAVELERS
RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT


(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 16.)


Participant:
“NAME”
Grant Date:
“GRANT DATE”
Number of Award Shares:
“GRANTED”
Vesting Date:
3 years from Grant Date



1.    Grant of Restricted Stock Units. This restricted stock unit award
(“Award”) is granted pursuant to The Travelers Companies, Inc. Amended and
Restated 2014 Stock Incentive Plan, as it may be amended from time to time (the
“Plan”), by The Travelers Companies, Inc. (the “Company”) to you (the
“Participant”) as an employee of the Company or an affiliate of the Company
(together, the “Travelers Group”). The Company hereby grants to the Participant
as of the Grant Date an award (“Award”) consisting of a right to receive the
number of shares set forth above (“Award Shares”) of the Company's common stock,
no par value (“Common Stock”), upon the Vesting Date or such earlier date as set
forth herein, pursuant to the Plan, as it may be amended from time to time, and
subject to the terms, conditions, and restrictions set forth herein, including,
without limitation, the conditions set forth in Section 5.


2.    Terms and Conditions. The terms, conditions, and restrictions applicable
to the Award are specified in the Plan and this grant notification and
agreement, including Exhibits A and B, as amended (the “Award Agreement”). The
terms, conditions and restrictions in the Plan include, but are not limited to,
provisions relating to amendment, vesting, cancellation, and settlement, all of
which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.


By accepting the Award, the Participant acknowledges receipt of the prospectus
dated May 18, 2017 and any applicable prospectus supplement thereto (together,
the “Prospectus”) and that he or she has read and understands the Prospectus.


The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align participants' interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to vesting conditions and will
be cancelled if the vesting conditions are not satisfied. Thus, the Participant
understands that (a) any monetary value assigned to the Award in any
communication regarding the Award is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Award or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company's Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.


The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock; provided, however, that if the Company
pays cash dividends on its shares while the Award is outstanding, the
Participant shall be entitled to receive corresponding dividend equivalent cash
payments based on the number of shares underlying the Award at the time when
such regular cash dividends are paid.


3.    Vesting. The Award shall vest in full on the Vesting Date set forth above
provided the Participant remains continuously employed within the Travelers
Group through such Vesting Date. If the Participant has a termination of, or
leave from active employment prior to the Vesting Date, the Participant's rights
are determined under the Award Rules of Exhibit A.


4.    Settlement of Award. The Company shall deliver to the Participant a number
of shares of Common Stock equal to the number of vested Award Shares on the
Vesting Date (or the date provided pursuant to Exhibit A, if


1

--------------------------------------------------------------------------------





applicable) or as soon as administratively practicable thereafter. The number of
shares of Common Stock delivered to the Participant shall be reduced by a number
of shares of Common Stock having a Fair Market Value on the date of delivery
equal to the tax withholding obligation (including any applicable employment
taxes due in connection with the vesting of the Award on or prior to the
settlement date), unless the Plan administrator is notified in advance of the
Award settlement (or the Award vesting, if applicable) and the Participant
elects another method for tax withholding.


5.    Grant Conditioned on Principles of Employment Agreement. By entering into
this Award Agreement, the Participant shall be deemed to have confirmed his or
her agreement to be bound by the Company’s Principles of Employment Agreement in
effect on the date immediately preceding the Grant Date (the “POE Agreement”),
as published on the Company’s intranet site or previously distributed in hard
copy to the Participant. Furthermore, by accepting the Award, the Participant
agrees that the POE Agreement shall supersede and replace the form of Principles
of Employment Agreement contained or referenced in any Prior Equity Award (as
defined below) made by the Company to the Participant, and, accordingly, such
Prior Equity Award shall become subject to the terms and conditions of the POE
Agreement.


6.    Acceptance of Exhibits A and B. The Participant agrees to be bound by the
terms of the Award Rules set forth in Exhibits A and B (“Award Rules”).


7.    Acceptance of and Agreement to Non-Solicitation and Confidentiality
Conditions. In consideration for the award of Restricted Stock Units under this
Award Agreement, the Participant agrees that the Award is conditioned upon
Participant’s compliance with the following non-solicitation and confidentiality
conditions (the “Non-Solicitation Conditions” and the “Confidentiality
Conditions”, respectively):


(a)
The Company and the Participant understand, intend and agree that the
Non-Solicitation Conditions of this Section 7 are intended to protect the
Travelers Group and other participants in the Plan against the Participant
soliciting its employees and/or its business during the twelve (12) month period
(the “Restricted Period”) following the date of the Participant’s termination of
employment with the Travelers Group (whether voluntary or involuntary) as
reflected on the Travelers Group’s books and records (the “Termination Date”),
while recognizing that after the Termination Date the Participant is still
permitted to compete with the Travelers Group subject to the restrictions set
forth below. Nothing in this Section 7 is intended to limit any of the Travelers
Group’s rights or claims as to any future employer of the Participant.



(b)
Non-Solicitation of Employees. The Participant acknowledges that the Travelers
Group sustains its operations and the goodwill of its clients, customers,
policyholders, producers, agents and brokers (its “Customers”) through its
employees. The Travelers Group has made significant investment in its employees
and their ability to establish and maintain relationships with each other and
with the Travelers Group’s Customers in order to further its operations and
cultivate goodwill. The Participant acknowledges that the loss of the Travelers
Group’s employees could adversely affect its operations and jeopardize the
goodwill that has been established through these employees, and that the
Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. During the Restricted Period, the Participant
will not, directly or indirectly, seek to recruit or solicit, attempt to
influence or assist, participate in, or promote the solicitation of, or
otherwise attempt to adversely affect the employment of any person who was or is
employed by the Travelers Group at any time during the last three months of the
Participant's employment or during the Restricted Period. Without limiting the
foregoing restriction, the Participant shall not, on behalf of himself or
herself or any other person, hire, employ or engage any such person and shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7. Without limiting the
generality of the restrictions under this Section, by way of example, the
restrictions under this Section shall prohibit the Participant from (i)
interviewing a Travelers Group employee, (ii) communicating in any manner with a
Travelers Group employee in connection with a current or future employment
opportunity outside of the Travelers Group, (iii) identifying Travelers Group
employees to potentially be solicited or hired, (iv) providing information or
feedback regarding Travelers Group employees seeking employment with the
Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.





2

--------------------------------------------------------------------------------





(c)
Non-Solicitation of Business. The Participant acknowledges that by virtue of his
or her employment with the Travelers Group, he or she may have developed
relationships with and/or had access to Confidential Information (as defined
below) about the Travelers Group’s Customers and is, therefore, capable of
significantly and adversely impacting existing relationships that the Travelers
Group has with them. The Participant further acknowledges that the Travelers
Group has invested in its and the Participant’s relationship with its Customers
and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against solicitation
and/or interference by the Participant for a reasonable period of time after the
Participant’s employment with the Travelers Group ends. If, after the
Termination Date, the Participant accepts a position as an employee, consultant
or contractor with a “Competitor” (as defined below), then, during the
Restricted Period, the Participant will not, directly or indirectly, solicit,
interfere with or attempt to influence any Customer of the Travelers Group to
discontinue business with the Travelers Group and/or move existing or future
business of the Travelers Group elsewhere. This restriction applies with respect
to any business of any current or prospective client, customer or policyholder
of the Travelers Group (i) on which the Participant, or anyone reporting
directly to him or her, worked or was actively engaged in soliciting or
servicing or (ii) about which the Participant gained access to Confidential
Information (as defined below) during the Participant’s employment with the
Travelers Group. In addition to the foregoing restriction, the Participant
agrees not to be personally involved in the negotiation, competition for,
solicitation or execution of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from the
Travelers Group, at any time during the twenty-four month period following the
Termination Date (the “Enhanced Restricted Period”). The Participant may, at any
time after the Termination Date, broadly direct a third party (including but not
limited to employees of his/her subsequent employer) to negotiate, compete for,
solicit and execute such book roll over(s) or other book of business transfer
arrangements, provided that (i) the Participant is not personally involved in
such activities and (ii) the Participant does not direct such third party
specifically to target business of the Travelers Group. As used herein,
“Competitor” shall include any business enterprise or organization, including,
without limitation, agents, brokers and producers, that engages in, owns or
controls a significant interest in any entity that engages in the sale of
products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.



(d)
Subject to the non-competition obligations in the Award Rules that apply to
Participants meeting the “Retirement Rule,” at any time after the Termination
Date, the Participant may otherwise compete with the Travelers Group, including
but not limited to competing on an account by account or deal by deal basis, to
the extent that he or she does not violate the provisions of subsection (c)
above or any other contractual, statutory or common law obligations to the
Travelers Group.



(e)
Notwithstanding anything herein to the contrary, if the Participant breaches any
of the Non-Solicitation Conditions of this Section 7, then the Restricted Period
(or the Enhanced Restricted Period, if applicable) will be extended until the
date that is 12 months (or 24 months, in the case of a breach under Section 7(c)
with respect to the restrictions applicable during the Enhanced Restricted
Period) after the date of the Participant’s last breach of such Non-Solicitation
Conditions.



(f)
The Participant agrees not to, either during or after his or her employment,
use, publish, make available, or otherwise disclose, except for benefit of the
Travelers Group in the course of such employment, any technical or confidential
information (“Confidential Information”) developed by, for, or at the expense of
the Travelers Group, or assigned or entrusted to the Travelers Group, unless
such information is generally known outside of the Travelers Group. Confidential
Information includes, but is not limited to, non-public information such as:
internal information about the Travelers Group’s business, such as financial,
sales, marketing, claim, technical and business information, including profit
and loss statements, business/marketing strategy and “Trade Secrets” (as defined
below); client, customer, policyholder, insured person, claimant, vendor,
consultant and agent information, including personal information such as social
security numbers and medical information; legal advice obtained; product and
system information; and any compilation of this information or employee
information obtained as part of the Participant’s responsibilities at the
Travelers Group. As used herein, “Trade Secrets” shall include information
relating to the Travelers Group and its affiliates that is protectable as a
trade secret under applicable law, including, without limitation, and without
regard to form: technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, business and strategic plans, product plans,
source code, software, unpublished patent applications, customer proposals or
pricing information or a list of actual or potential customers or suppliers
which is not commonly known by or available to the public and which information
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper



3

--------------------------------------------------------------------------------





means by, other persons who can obtain economic value from its disclosure or
use. In addition, the Participant will keep at all times subject to the
Travelers Group’s control and will deliver to or leave with the Travelers Group
all written and other materials in any form or medium (including, but not
limited to, print, tape, digital, computerized and electronic data, parts,
tools, or equipment) containing such technical or Confidential Information upon
termination of the Participant’s employment. The Participant also agrees to
cooperate to remedy any unauthorized use of such information and not to violate
any Travelers Group policy regarding same. The Participant agrees that all
records, reports, notes, compilations, or other recorded matter, and copies or
reproductions thereof, relating to the Travelers Group’s operations, activities,
Confidential Information, or business, made or received by the Participant
during the Participant’s employment with any member(s) of the Travelers Group
are, and shall be, the property of the Travelers Group exclusively, and the
Participant will keep the same at all times subject to the Travelers Group’s
control and will deliver or leave with the Travelers Group the same at the
termination of the Participant’s employment.


(g)
Protected Disclosures. Nothing herein should be construed as prohibiting the
Participant from sharing information concerning the Participant’s own wages (or
the wages of another employee, if voluntarily disclosed by that employee) or
other terms and conditions of employment, or for purposes of otherwise pursuing
the Participant’s legal rights. The Travelers Group will not terminate,
discipline or otherwise discriminate or retaliate against any employee because
they make such a disclosure. The Travelers Group, does however, prohibit
employees who have access to other employees’ wage information as part of their
job functions from sharing such information gathered during the course of their
employment, unless such disclosure is in furtherance of or in response to their
job duties, an investigation, action or hearing, or the employee otherwise has a
legal obligation to furnish the information. For example, an employee who has
access to the salaries of other employees due to his or her job responsibilities
generally may not disclose the salary of those co-workers. This Agreement also
does not permit an employee to disclose (without the prior written consent of
the Travelers Group) Confidential Information or permit an employee to disclose
wage information of other employees to a competitor. Additionally, nothing
herein is intended to prohibit or restrict the Participant from (i) filing a
complaint with, making disclosures to, communicating with or participating in
proceedings brought before a court or tribunal in the applicable jurisdiction or
in an investigation or proceeding conducted by any governmental agency
(including the United States Equal Employment Opportunity Commission and the
Securities and Exchange Commission), (ii) pursuing the Participant’s legal
rights related to the Participant’s employment with the Travelers Group, or
(iii) engaging in activities protected by applicable laws or regulations.
Employees will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a Federal, State or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is under seal.
Notwithstanding, the Travelers Group does not authorize the waiver of, or
disclosure of information covered by, the attorney-client privilege or attorney
work product doctrine or any other privilege belonging to the Travelers Group.



(h)
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 7 is invalid or unenforceable, the parties
agree that (i) the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, (ii) the parties
shall request that the court exercise that power, and (iii) this Award Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment or decision may be appealed.



(i)
During the Restricted Period or any extension thereof, the Participant shall
notify any subsequent employer of his or her obligations under this Award
Agreement prior to commencing employment. During the Restricted Period or any
extension thereof, the Participant will provide the Company and his or her prior
manager at the Travelers Group fourteen (14) days’ advance written notice prior
to becoming associated with and/or employed by any person or entity or engaging
in any business of any type or form, with such notice including the identity of
the prospective employer or business, the specific division (if applicable) for
which the Participant will be performing services and the title or position to
be assumed by the Participant. The Participant must provide a copy of such
notice to the Company’s Employee Services Unit by email, facsimile or regular
mail as follows:





4

--------------------------------------------------------------------------------





Email:    4-ESU@travelers.com


Fax:    1.866.871.4378 (U.S. and Canada)
001.866.871.4378 (Europe)


Mail:    The Travelers Companies, Inc.
Employee Services Unit
385 Washington Street
Mail Code: 9275-SB02L
St. Paul, MN USA 55102


(j)
As consideration for and by accepting the Award, the Participant agrees that the
Non-Solicitation Conditions and Confidentiality Conditions of this Section 7
shall supersede any non-solicitation and confidentiality covenants contained or
incorporated in any prior equity award made by the Company to the Participant
under the Plan, The Travelers Companies, Inc. Amended and Restated 2004 Stock
Incentive Plan, the Travelers Property Casualty Corp. 2002 Stock Incentive Plan,
or The St. Paul Companies, Inc. Amended and Restated 1994 Stock Incentive Plan
(“Prior Equity Awards”); accordingly, such Prior Equity Awards shall become
subject to the terms and conditions of the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7. However, these Non-Solicitation
Conditions and Confidentiality Conditions shall be in addition to, and shall not
supersede, any non-solicitation, non-competition, confidentiality, intellectual
property or other restrictive covenants contained or incorporated in (i) any
Non-Competition Agreement between any member(s) of the Travelers Group and the
Participant arising out of the Participant's service as a Management Committee
member or otherwise, (ii) any employment agreement or other agreement between
any member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).



8.    Forfeiture of Restricted Stock Unit Award.


(a)
Participant’s Agreement. The Participant expressly acknowledges that the terms
of Section 7 and this Section 8 are material to this Agreement and reasonable
and necessary to protect the legitimate interests of the Travelers Group,
including without limitation, the Travelers Group’s Confidential Information,
trade secrets, customer and supplier relationships, goodwill and loyalty, and
that any violation of these Non-Solicitation Conditions or Confidentiality
Conditions by the Participant would cause substantial and irreparable harm to
the Travelers Group and other Participants in the Plan. The Participant further
acknowledges and agrees that:



(i)
The receipt of the Award constitutes good, valuable and independent
consideration for the Participant's acceptance of and compliance with the
provisions of the Award Agreement, including the forfeiture and repayment
provision of subsection 8(b) below and the Non-Solicitation Conditions and
Confidentiality Conditions of Section 7 above, and the amendment of Prior Equity
Award provisions of subsection 7(i), 8(f) and Section 18, below.



(ii)
The Participant’s rights with respect to the Award are conditioned on his or her
compliance with the POE Agreement at all times after acceptance of the POE
Agreement in accordance with Sections 5 and 16 hereunder.



(iii)
The scope, duration and activity restrictions and limitations described in this
Agreement are reasonable and necessary to protect the legitimate business
interests of the Travelers Group. The Participant acknowledges that all
restrictions and limitations relating to the Restricted Period will apply
regardless of the reason the Participant’s employment ends. The Participant
further agrees that any alleged claims the Participant may have against the
Travelers Group do not excuse the Participant’s obligations under this Award
Agreement.



(b)
Forfeiture and Repayment Provisions. The Participant agrees that, prior to the
Termination Date and during the Restricted Period (or the Enhanced Restricted
Period, as applicable), if the Participant breaches the Non-Solicitation
Conditions, the Confidentiality Conditions and/or the POE Agreement, in addition
to all rights and remedies available to the Travelers Group at law and in equity
(including without limitation those set forth in the Award Rules for involuntary
termination), the Participant will immediately forfeit any portion of the Award
made under this Award Agreement that has not otherwise been previously forfeited
under the Award Rules in Exhibit A and that has not yet been paid, settled or
vested. The Company may also require repayment from



5

--------------------------------------------------------------------------------





the Participant of any and all compensatory value that the Participant received
for the last twelve (12) months of his or her employment and through the end of
the Restricted Period (or the Enhanced Restricted Period, as applicable) from
this Award or any Prior Equity Awards (including without limitation the gross
amount of any Common Stock distribution or cash payment made to the Participant
upon the vesting, distribution, or settlement of any such awards, and/or any
consideration in excess of such gross amounts received by the Participant upon
the sale or transfer of the Common Stock acquired through vesting, distribution,
or settlement of any such awards). The Participant will promptly pay the full
amount due upon demand by the Company, in the form of cash or shares of Common
Stock at current Fair Market Value.


(c)
No Limitation on the Travelers Group’s Rights or Remedies. The Participant
acknowledges and agrees that the forfeiture and repayment remedies under
subsection 8(b) are non-exclusive remedies and shall not limit or modify the
Travelers Group's other rights and remedies to obtain other monetary, equitable
or injunctive relief as a result of breach of, or in order to enforce, the terms
and conditions of this Agreement or with respect to any other covenants or
agreements between the Travelers Group and the Participant or the Participant's
obligations under applicable law.



(d)
Award Rules. The Award Rules provide a right to payment, subject to certain
conditions, following the Participant's Termination Date if the Participant
meets the Retirement Rule which, among other conditions, may require that the
Participant not engage in any activities that compete with the business
operations of the Travelers Group through the Vesting Date (such non-compete
condition may extend beyond the Restricted Period). The remedies for a violation
of such non-compete conditions are specified in the Award Rules and are in
addition to any remedies of the Travelers Group under this Section 8.



(e)
Severability. If any court determines that any of the terms and conditions of
Section 7 or this Section 8 are invalid or unenforceable, the remainder of the
terms and conditions shall not thereby be affected and shall be given full
effect, without regard to the invalid portions. If any court determines that any
of the terms and conditions are unenforceable because of the duration of such
terms and conditions or the area covered thereby, such court shall have the
power to reduce the duration or area of such terms and conditions and, in their
reduced form, the terms and conditions shall then be enforceable and shall be
enforced.



(f)
Awards Subject to Recoupment. Except to the extent prohibited by law, this Award
and any outstanding Prior Equity Award may be forfeited, and the compensatory
value received under such awards (including without limitation the gross amount
of any Common Stock distribution or cash payment made to the Participant upon
the vesting, distribution, or settlement of such awards, or consideration in
excess of such gross amounts received by the Participant upon the sale or
transfer of the Common Stock acquired through vesting, distribution, or
settlement of the awards) may be subject to recoupment by the Company, in
accordance with the Company’s executive compensation recoupment policy and other
policies in effect from time to time with respect to forfeiture and recoupment
of bonus payments, retention awards, cash or stock-based incentive compensation
or awards, or similar forms of compensation, and the terms of any such policy,
while it is in effect, are incorporated herein by reference. As consideration
for and by accepting the Award Agreement, the Participant agrees that all the
remedy and recoupment provisions of this Section 8 shall apply to any Prior
Equity Award made by the Company to the Participant, shall be in addition to and
shall not supersede any other remedies contained or referenced in any such Prior
Equity Award, and, accordingly, such Prior Equity Award shall become subject to
both those other remedies and the terms and conditions of this Section 8.



(g)
Survival of Provisions. The agreements, covenants, obligations, and provisions
contained in Section 7 and this Section 8 shall survive the Participant’s
Termination Date and the expiration of this Award Agreement, and shall be fully
enforceable thereafter.



9.    Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.


10.    Administration. The Company’s Compensation Committee or its designee
administers the Plan and this Award Agreement and has the authority to interpret
any ambiguous or inconsistent terms in its sole discretion. The


6

--------------------------------------------------------------------------------





Participant's rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Compensation
Committee or its designee adopts from time to time. The interpretation and
construction by the Compensation Committee or its designee of the Plan and this
Award Agreement, and such rules and regulations as the Compensation Committee or
its designee may adopt for purposes of administering the Plan and this Award
Agreement, will be final and binding upon the Participant.


11.    Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan and this Award Agreement constitute the
entire understanding between the parties hereto regarding the Award and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof. This Award Agreement may be
amended by a subsequent writing (including e-mail or electronic form) agreed to
between the Company and the Participant. Section headings herein are for
convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 7 and 8
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.


12.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group for a
fixed duration of time. The employment relationship is “at will,” which affords
the Participant or the Travelers Group the right to terminate the relationship
at any time for any reason or no reason not otherwise prohibited by applicable
law. The Travelers Group retains the right to decrease the Participant's
compensation and/or benefits, transfer or demote the Participant or otherwise
change the terms or conditions of the Participant's employment with the
Travelers Group. The Award granted hereunder will not form part of the
Participant’s regular employment compensation and will not be considered in
calculating any statutory benefits or severance pay due to the Participant.


13.    No Limitation on the Company's Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company's right or
power to make adjustments, reclassifications or changes in its capital or
business structure or to merge, consolidate, reincorporate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.


14.     Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of the Award or
his or her right hereunder to receive any Award Shares, except as otherwise
provided in the Prospectus.


15.     Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.


16.     Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting this Award, the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Award Agreement,
and the Travelers Group’s policies, as in effect from time to time, relating to
the Plan. The Participant's rights under the Award will lapse ninety (90) days
from the Grant Date, and the Award will be forfeited on such date if the
Participant does not accept the Award Agreement by such date. For the avoidance
of doubt, the Participant's failure to accept the Award Agreement shall not
affect his or her continuing obligations under any other agreement between any
member(s) of the Travelers Group and the Participant. Additionally, the
Participant acknowledges and agrees that the Participant’s acceptance of this
Award is voluntary and not a condition of employment, and the Participant may
decline to accept this Award without adverse consequences to the Participant’s
continued employment relationship with the Travelers Group.


17.     Waiver; Cumulative Rights. The Company’s failure or delay to require
performance by the Participant of any provision of this Award Agreement will not
affect its right to require performance of such provision unless and until the
Company has waived such performance in writing. Each right under this Award
Agreement is cumulative and may be exercised in part or in whole from time to
time.


18.     Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his


7

--------------------------------------------------------------------------------





or her most current home address on record with the Travelers Group via first
class mail or other nationally recognized overnight delivery provider, or by any
third party regularly engaged in the service of process. As consideration for
and by accepting the Award, the Participant agrees that the Governing Law and
Forum for Disputes provision of this Section 18 shall supersede any governing
law, forum or similar provisions contained or referenced in any Prior Equity
Award made by the Company to the Participant, and, accordingly, such Prior
Equity Award shall become subject to the terms and conditions of the Governing
Law and Forum for Disputes provisions of this Section 18.


19.     Personal Data. The Participant understands that the Company and other
members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all Awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).


The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Award Shares under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant
understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Award, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data concerning third
parties including beneficiaries, the Participant has the consent of such third
party to provide their Personal Data to the Travelers Group for the same
purposes.


The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.




8

--------------------------------------------------------------------------------





EXHIBIT A


AWARD RULES
TO TRAVELERS' RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT


When you leave the Travelers Group


References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.


If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the Vesting Date and the vesting and settlement of
your Award may be affected.


The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special rules
may apply for vesting, payment, exercise and settlement of your Award in cases
of termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.
Participants based in countries outside the United States on the Grant Date or
in California immediately prior to the Termination Date should refer to Exhibit
B for special rules that apply. For the avoidance of doubt, the applicable
vesting terms for your Award pursuant to Exhibits A and B shall be based on your
employment jurisdiction on the Grant Date.




9

--------------------------------------------------------------------------------





If You:
Here's What Happens to Your Award:
Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule and you do not qualify for continued vesting following a Change
of Control, as described below) 
Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled effective on the Termination Date.
Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)
The restricted stock unit Award Shares will continue to vest without regard to
your employment status and the shares will be issued and distributed to you upon
the Vesting Date for the Award.
Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable
The vesting of outstanding restricted stock unit Awards will continue during the
first three months of an approved personal leave of absence. Once the approved
leave of absence exceeds three months, vesting is suspended until you return to
work with the Travelers Group and remain actively employed for 30 calendar days,
after which time vesting will be restored retroactively. If you terminate
employment during the leave for any reason, the termination of employment
provisions will apply. If leave exceeds one year, all restricted stock unit
Awards will be cancelled.
Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave”, but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)
Outstanding unvested restricted stock unit Awards will continue to vest while
you are on such leave.
Die while you are employed or following employment while your Award is
outstanding
Outstanding unvested restricted stock unit Awards will vest immediately and the
shares will be issued and distributed to your estate as soon as practical
thereafter.
Are involuntarily terminated without “Cause” (as defined below) or terminate
employment for “Good Reason” (as defined below), in each case, within 24 months
following a Change of Control (as defined in the Plan), and including, without
limitation, if such involuntary termination without “Cause” or termination for
“Good Reason” within 24 months following a Change of Control occurs after the
onset of a disability or other approved leave or after meeting the Retirement
Rule (any such termination, a “COC Termination”)
The restricted stock unit Award Shares will continue to vest and the shares will
be issued and distributed to you upon the Vesting Date for the Award.



The terms “Cause” and “Good Reason”, as used above, shall only be applicable
with respect to a termination of employment that occurs within 24 months
following a Change of Control and shall have the following meanings:


“Cause” shall mean your conviction of any felony (or equivalent crime committed
outside the United States), your willful misconduct in connection with the
performance of your duties with the Company, or your taking illegal action in
your business or personal life that harms the reputation or damages the good
name of the Company.


“Good Reason” shall mean: (i) a material reduction in your base salary or (ii)
an involuntary relocation of more than 30 miles of your principal place of
business. Notwithstanding the foregoing, no event shall constitute Good Reason
unless and until you have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within thirty (30) days following its receipt of such written notice;
provided, further, that “Good Reason” shall cease to exist for an event on the
90th day following the later of its occurrence or your knowledge thereof, unless
you have given the Company written notice thereof prior to such date.


10

--------------------------------------------------------------------------------







Retirement Rule


If, as of your Termination Date (including, without limitation, a Termination
Date that occurs after the onset of a disability or other approved leave), you
are at least (i) age 65, (ii) age 62 with one or more full years of service, or
(iii) age 55 with 10 or more full years of service, then you meet the
"Retirement Rule."


The Retirement Rule will not apply to your Award or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion at the time of or following
your termination of employment) or you voluntarily terminated your employment
where grounds for involuntary termination for gross misconduct or for cause
existed (as determined by the Company in its sole discretion at the time of or
following your termination of employment); provided, however, that if such
termination occurs within 24 months following a Change of Control, the
Retirement Rule will only not apply to your Award or any Prior Equity Award if
you are involuntarily terminated for “Cause” (as defined above) or if you
voluntarily terminate employment where grounds for “Cause” (as defined above)
existed. If you retire and do not meet the Retirement Rule, you will be
considered to have resigned.


If You:
Meet the Retirement Rule (subject to Exhibit B, if applicable)
Your restricted stock unit Award Shares will be multiplied by a fraction, the
numerator of which is the number of days from the Grant Date to the Termination
Date, and the denominator of which is the number of days in the original vesting
period for the restricted stock unit Award. At your retirement, any Award Shares
in excess of that amount determined under the immediately preceding sentence
will be forfeited and cancelled.


The restricted stock unit Award Shares that you retain will continue to vest and
the shares will be issued and distributed to you upon the Vesting Date for the
Award, provided that, during the period prior to the Vesting Date, you do not
engage in any activities that compete with the business operations of the
Travelers Group (as determined by the Company in its sole discretion),
including, but not limited to, working for another insurance company engaged in
the property casualty insurance business as either an employee or independent
contractor. You are not subject to this non-compete provision if you are
terminated involuntarily or if you are employed in any state where state law
prohibits such non-compete provisions, but you remain subject to Sections 7 and
8 of the Award Agreement, and the POE Agreement.


When called for under the above rules, you will be required to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Travelers Group since your Termination Date. You may
be required to provide the Company with other evidence of your compliance with
the Retirement Rule as the Company may require. In the event that you are
determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Award will be
immediately forfeited and any portion of the Award previously paid to you will
be subject to recoupment by the Company in accordance with Section 8(f) of the
Award Agreement.





11

--------------------------------------------------------------------------------





EXHIBIT B


Special Rules Applicable to Participants Based in Certain Jurisdictions


Terms and Conditions


This Exhibit B includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the jurisdictions listed below on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date. Capitalized terms used but not defined in this Exhibit
B are defined in the Plan and/or Award Agreement and have the meanings set forth
therein. To the extent that this Exhibit B is applicable to the Participant
(based on the Participant’s place of employment on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date), the provisions set forth in this Exhibit B will apply
to the Participant and will supersede the corresponding provisions set forth in
the Award Agreement with respect to the Participant.


Notifications


This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant's participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2019. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.
 
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant's
situation.


Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.


* * *


Brazil


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
The non-solicitation restrictions in Section 7(c) of the Award Agreement shall
not apply with respect to any prospective clients of the Company who are not
current clients of the Company while the Participant maintains an employment
relationship with the Company.

    
•
Section 12 of the Award Agreement shall be revised to read as follows:



•
12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group. Nothing
contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.



•
Section 18 of the Award Agreement shall be revised to provide that the venue for
any disputes related to the Award Agreement shall be in a court of law based in
Brazil, at the city where the Participant renders his/her services.

    
•
The provisions in Exhibit A related to the Retirement Rule shall be inapplicable
to the Participant. Accordingly,



12

--------------------------------------------------------------------------------





upon the Participant’s termination of employment for any reason other than due
to death, Disability or a COC Termination as set forth in the Award Agreement
(regardless of whether the Participant meets the Retirement Rule), vesting of
the Award will cease and all outstanding unvested restricted stock units will be
cancelled effective on the Termination Date.


•
The provisions in Exhibit A related to disability shall be inapplicable to the
Participant for so long as the Participant remains employed by the Travelers
Group. Accordingly, a disabled Participant who remains employed by the Travelers
Group shall be treated as a continuing employee in all respects for purposes of
vesting and other rights with respect to the Award.



•
References in the Award Agreement to the Participant’s “employment” with the
Travelers Group (or similar terminology) shall be deemed to refer to the
Participant’s “services agreement” with the Travelers Group in the case of any
statutory officer or any other Participant whose compensation arrangement with
the Travelers Group is pro-labore and who has not executed an employment
agreement (i.e., employment bond), under Brazilian labor law. Nothing herein
shall be deemed to affect the Participant’s actual status as an employee or
statutory officer from a Brazilian labor or corporate law standpoint.



California


•
If the Participant is employed in the State of California immediately prior to
the Termination Date, then Sections 7(b) and 7(c) of the Award Agreement shall
be restated to read as follows:

 
7(b)    Non-Solicitation of Employees. The Participant acknowledges that the
Travelers Group sustains its operations and the goodwill of its clients,
customers, policyholders, producers, agents and brokers (its “Customers”)
through its employees. The Travelers Group has made significant investment in
its employees and their ability to establish and maintain relationships with
each other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. Accordingly, the Participant hereby agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
seek to recruit or solicit, attempt to influence or assist, participate in, or
promote the solicitation of the employment of any person who was or is employed
by the Travelers Group at any time during the last three months of the
Participant's employment or during the Restricted Period. The Participant shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7(b). Without limiting the
generality of the restrictions under this Section 7(b), by way of example, the
restrictions under this Section shall prohibit the Participant from (i)
initiating communications with a Travelers Group employee in connection with a
current or future employment opportunity outside of the Travelers Group, (ii)
identifying Travelers Group employees to potentially be solicited, and/or (iii)
otherwise assisting or participating in the solicitation of a Travelers Group
employee.


Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.


7(c)    Non-Solicitation of Business. The Participant acknowledges that by
virtue of his or her employment with the Travelers Group, he or she may have had
access to Trade Secrets and/or Confidential Information (as defined in Section
7(f)) about the Travelers Group’s Customers and is, therefore, capable of
significantly and adversely impacting existing relationships that the Travelers
Group has with them. The Participant further acknowledges that the Travelers
Group has invested in its and the Participant’s relationship with its Customers
and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against Participant’s use
of Trade Secrets and/or Confidential Information to solicit Customers and/or
otherwise interfere with these customer relationships. If, after the Termination
Date, the Participant accepts a position as an employee, consultant or
contractor with a “Competitor” (as defined below), then the Participant will not
utilize Trade Secrets and/or Confidential Information to directly or indirectly,
solicit, interfere with or attempt to influence any Customer of the Travelers
Group to discontinue business with the Travelers Group and/or move existing or
future business of the Travelers Group elsewhere. This restriction applies with
respect to any business of any current or prospective client, customer or
policyholder of the Travelers Group


13

--------------------------------------------------------------------------------





on which the Participant gained access to Trade Secrets and/or Confidential
Information during the Participant’s employment with the Travelers Group. In
addition to the foregoing restriction, the Participant agrees not to utilize
Trade Secrets and/or Confidential Information in the negotiation, competition
for, solicitation or execution of any individual book roll over(s) or other book
of business transfer arrangements involving the transfer of business away from
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.


Canada


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
Section 12 of the Award Agreement shall be revised to read as follows:



12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group. Nothing
contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.


India


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
To the extent that the Company elects to enforce the forfeiture and repayment
provisions under Section 8(b) of the Award Agreement by re-acquiring shares of
Common Stock held by the Participant, the Company will pay nominal
consideration, as determined at the discretion of the Company, for such shares
and/or obtain approval from the Reserve Bank of India, to the extent required
under applicable law.



•
Section 18 of the Award Agreement shall be revised to read as follows:



18    Governing Law and Forum for Disputes. The Award Agreement shall be legally
binding and shall be executed and construed and its provisions enforced and
administered in accordance with the laws of the State of Minnesota. Any dispute,
claim or controversy arising under, out of, or in connection with or in relation
to this Award Agreement or the Plan, or any breach, termination or validity
thereof, shall be finally determined and adjudicated through arbitration by a
sole arbitrator located in Mumbai, India. The arbitration proceedings shall be
conducted in accordance with the SIAC Rules in effect at the time of
arbitration, and judgment upon the award may be entered in any court having
jurisdiction thereof or having jurisdiction over the parties or their assets. It
is mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and non-appealable. To the extent permitted by law, the
arbitrator’s fees and expenses will be borne equally by each party. In the event
that an action is brought to enforce the provisions of this Award Agreement or
the Plan pursuant to this Section 18, each party shall pay its own attorneys’
fees and expenses regardless of whether there is a prevailing party in the
opinion of the arbitrator deciding such action or the court in which any such
arbitration award is entered. Without prejudice to the rights of the Company
under this Section, if the Participant breaches, or proposes to breach the
provisions of this Award Agreement or Plan, the Company and the Travelers Group
shall be entitled, in addition to all other remedies such party may have, to a
temporary, preliminary or permanent injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the non-breaching party from any court having competent jurisdiction over
either party.


Republic of Ireland


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations thereunder) will not apply to the Participant.



•
Section 12 of the Award Agreement shall be revised to read as follows:





14

--------------------------------------------------------------------------------





12.    No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group for a
definite period of time. The Travelers Group retains the right to decrease the
Participant's compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant's employment with
the Travelers Group, subject to applicable Irish law and the terms of the
Participant's employment contract.


•
Section 18 of the Award Agreement shall be revised to provide that the venue for
any disputes related to the Award Agreement shall be in a court of law based in
the Republic of Ireland. In all other respects, the regular provisions set forth
in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.



•
Further to the provisions as set out in Section 19 of the Award Agreement, the
Travelers Group agrees that it will comply with the provisions of the Data
Protection Act 2018 together with the EU General Data Protection Regulation
(collectively, the “Irish DPA Act”). The Participant acknowledges that the
Company has made available to the Participant a copy of the Europe Employee
Privacy Policy related to the EU General Data Protection Regulation (the
“Privacy Policy”) and the Participant understands that a copy of such policy and
further information related thereto can be obtained by contacting the Travelers
Europe Data Protection Officer at DPOEurope@travelers.com. With this
information, the Participant confirms that the Participant consents to the
Company, the Travelers Group and any other third parties as described in Section
19 for the purposes of this Award Agreement processing and transferring their
personal data (as defined in the Irish DPA Act) outside of the European Economic
Area, subject to and in accordance with the terms and requirements of the
Privacy Policy and the Irish DPA Act.



•
The provisions in Exhibit A related to the Retirement Rule shall be inapplicable
to the Participant. Accordingly, upon the Participant’s termination of
employment for any reason other than due to death, Disability or a COC
Termination as set forth in the Award Agreement (regardless of whether the
Participant meets the Retirement Rule), vesting of the Award will cease and all
outstanding unvested restricted stock units will be cancelled effective on the
Termination Date.



•
The provisions in Exhibit A related to disability shall be inapplicable to the
Participant for so long as the Participant remains employed by the Travelers
Group. Accordingly, a disabled Participant who remains employed by the Travelers
Group shall be treated as a continuing employee in all respects for purposes of
vesting and other rights with respect to the Award.



United Kingdom


•
References in the Award Agreement and Exhibit A thereto to the POE Agreement
(and related obligations) will not apply to the Participant.

 
•
The Restricted Period, as defined in Section 7(a) of the Award Agreement, will
include any period during which the Participant is placed on “garden leave.”



•
The restrictions under Section 7(b) of the Award Agreement related to
non-solicitation of employees shall only apply with respect to employees with
whom the Participant had material dealings during the 12 months preceding the
date of the Participant’s termination of employment with the Travelers Group,
and such restrictions shall not apply with respect to any secretarial or
administrative assistant employees of the Travelers Group.



•
The “Enhanced Restricted Period” defined under Section 7(c) of the Award
Agreement shall be limited to 12 months following the Termination Date (i.e.,
the same duration as the normal Restricted Period). Additionally, under Section
7(c) of the Award Agreement:



(i)
the restrictions relating to recruiting or solicitation of, interference with,
attempting to influence or otherwise affecting any client, customer,
policyholder or agent of the Travelers Group shall be limited to such clients,
customers, policyholders or agents with which the Participant had material
dealings within the 12 months preceding the Termination Date; and



(ii)
the references to “business” (aside from references to “book of business”) shall
be limited to business activities with which the Participant was materially
involved during the 12 months preceding the



15

--------------------------------------------------------------------------------





Termination Date.


•
The first sentence of Section 7(j) of the Award Agreement (providing that the
restrictive covenants set forth in this Award Agreement shall supersede the
corresponding restrictive covenants provided under prior equity grant
agreements) shall not apply to any equity grants made to employees or other
service providers of Simply Business or its affiliates in connection with the
acquisition of Simply Business by the Travelers Group on August 4, 2017 (the
“Simply Business Equity Grants”). Accordingly, the restrictive covenants set
forth under the Simply Business Equity Grants shall continue to apply to the
holders of such awards in addition to the restrictive covenants set forth under
this Award Agreement.



•
Section 12 of the Award Agreement shall be replaced with the following:



12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment or guarantees employment with any
member of the Travelers Group for a fixed duration of time. Each member of the
Travelers Group retains the right to decrease the Participant's compensation
and/or benefits, transfer or demote the Participant or otherwise change the
terms or conditions of the Participant's employment with the Travelers Group,
subject to applicable law and the terms of the Participant's employment
contract. Upon termination of the Participant’s employment (for whatever reason)
the Participant will have no rights as a result of this Award Agreement or any
alleged breach of this Award Agreement or otherwise to any compensation under or
in respect of any shares, share options, restricted stock units, long-term
incentive plans or any other profit sharing scheme in which the Participant may
participate or have received grants or allocations on or before the date on
which the Participant’s employment terminates. Any rights which the Participant
may have under such schemes will be exclusively governed by the rules of such
schemes from time to time.


•
Section 18 of the Award Agreement shall be revised to provide that the venue for
any disputes related to the Award Agreement shall be the Courts of England and
Wales. In all other respects, the regular provisions set forth in Section 18 of
the Award Agreement (including with respect to Minnesota governing law) shall
apply.



•
Further to the provisions as set out in Section 19 of the Award Agreement, the
Travelers Group agrees that it will comply with the provisions of the Data
Protection Act 2018 (the “Act”) and the EU General Data Protection Regulation
(2016/679) (the “GDPR”). The Participant acknowledges that the Company has made
available to the Participant a copy of the Europe Employee Privacy Policy
related to the GDPR (the “Privacy Policy”) and the Participant understands that
a copy of such policy and further information related thereto can be obtained by
contacting the Travelers Europe Data Protection Officer at
DPOEurope@travelers.com. With this information, the Participant confirms that
the Participant consents to the Company, the Travelers Group and any other third
parties as described in Section 19 for the purposes of this Award Agreement
processing and transferring their personal data (as defined in the Act) outside
of the European Economic Area, subject to and in accordance with the terms and
requirements of the Privacy Policy, the GDPR and the Act.



•
The provisions in Exhibit A related to the Retirement Rule shall be inapplicable
to the Participant. Accordingly, upon the Participant’s termination of
employment for any reason other than due to death, Disability or a COC
Termination as set forth in the Award Agreement (regardless of whether the
Participant meets the Retirement Rule), vesting of the Award will cease and all
outstanding unvested restricted stock units will be cancelled effective on the
Termination Date.



•
The provisions in Exhibit A related to disability shall be inapplicable to the
Participant for so long as the Participant remains employed by the Travelers
Group. Accordingly, a disabled Participant who remains employed by the Travelers
Group shall be treated as a continuing employee in all respects for purposes of
vesting and other rights with respect to the Award.





16